Citation Nr: 0335580	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits calculated in the amount of $4,607.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefits sought on appeal.  
The veteran, who had active service from April 1943 to 
February 1946, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  In February 
2002, the Board returned the case to the RO to afford the 
veteran a hearing.  A hearing pursuant to the veteran's 
request was scheduled, but in October 2003 the veteran 
canceled his hearing and indicated that he did not wish to 
have the hearing rescheduled.  The case was subsequently 
returned to the Board for further appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
is further action is required on his part.  

REMAND

A preliminary review of the record discloses that the 
veteran's representative has indicated in an Informal Hearing 
Presentation that the veteran is terminally ill.  While the 
representative submitted no documentation to substantiate 
this assertion, if this was in fact the case, this could 
possibly have relevance on the veteran's financial situation 
and the hardship he might experience if he were required to 
repay the overpayment of improved pension benefits calculated 
in the amount of $4,607.  For example, if the veteran is 
terminally ill, does he remain employed, as he reported in 
September 1999, or has he terminated his employment and thus 
has less income with which to repay the overpayment?  Also, 
have his medical and/or living expenses increased as a result 
of this terminal illness, factors that could decrease his 
monthly disposable income.  Under the facts and circumstances 
of this case, the Board is of the opinion that further 
information should be obtained from the veteran.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  Given the representative's assertion 
that the veteran is terminally ill, the 
RO should ask the veteran if he continues 
to be employed.  If the veteran reports 
that he is no longer employed, he should 
be requested to furnish a statement from 
his employer as to his last date of work.

2.  The veteran should be requested to 
complete and submit a VA Form 20-5655 
(Financial Status Report) to reflect 
changes in income and expenses since 
November 1999, the date of the VA Form 
20-5655 previously submitted by him.  The 
veteran should also be requested to 
complete and submit a VA Form 21-8416 
(Medical Expense Report).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 


appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




